—In an action to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Dutchess County (Bellantoni, J.), dated January 28, 1998, which, upon the granting of the respective motions of the defendants to dismiss the complaint insofar as asserted against them, dismissed the complaint.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Contrary to the plaintiffs arguments, res judicata effect is given to default judgments (see, Silverman v Leucadia, Inc., 156 AD2d 442; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3216:26, at 570). Under the circumstances of this case, the Supreme Court properly dismissed the complaint in its entirety. O’Brien, J. P., Krausman, Florio and H. Miller, JJ., concur.